Citation Nr: 0518853	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  00-13 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the RO's February 2000 decision to reduce the 
evaluation for the veteran's residuals of prostate cancer due 
to herbicide exposure, status post radical prostatectomy, 
with urinary incontinence and erectile dysfunction, from 100 
percent to 40 percent was proper.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

The Board remanded this case in September 2003 for 
notification under the Veterans Claims Assistance Act of 2000 
(VCAA) and review of additional evidence.  The terms of the 
remand have been complied with and the issue is again before 
the Board.  

The veteran testified before a hearing at the RO in February 
2000.  The veteran requested a Board hearing in his June 2000 
substantive appeal and one was scheduled for January 2001.  
However, the veteran withdrew his request for an appeal the 
same month.   


FINDINGS OF FACT

1.  Effective December 10, 1998, service connection for 
prostate cancer due to exposure to herbicides was granted, 
and a schedular rating of 100 percent was assigned.  

2.  In November 1999, the RO notified the veteran of the 
proposal to reduce the rating to 40 percent based upon his 
improvement.

3.  Effective May 1, 2000, a 40 percent rating was assigned 
for the veteran's residuals of prostate cancer due to 
exposure to herbicides, status post radical prostatectomy 
with urinary incontinence. 

4.  Since completing the surgical and therapeutic treatment 
regimen for prostate cancer, the veteran has had no local 
recurrence or metatasis; his residual symptoms of voiding 
dysfunction manifested by urine leakage requiring the use of 
pads, which are changed between two and four times a day.  


CONCLUSIONS OF LAW

1.  The criteria are not met for restoration of the 100 
percent rating for prostate cancer.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.7, 4.115a, 
4.115b, Diagnostic Code 7528 (2004).  

2.  The criteria also are not met for a rating higher than 40 
percent for this disability.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.105(e), 4.7, 4.115a, 4.115b, Diagnostic 
Code 7528 (2004).  

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the February 
2004 RO letter have informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the RO letter the appellant was advised 
of the types of evidence VA would assist in obtaining as well 
as the appellant's own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board also notes that the February 2004 VCAA letter 
implicitly notified the veteran that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision to deny the claim in February 
2000 came before passage of the VCAA in late 2000.  No 
notification could, therefore, have been given prior to the 
RO's decision.  It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below. 

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the February 2004 RO letter 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  The veteran specifically stated in 
March 2003 and in May 2004 that he had no additional evidence 
to present, indicating he understood his rights to produce 
evidence but had none to produce.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on this claim have been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, VA 
medical records, and VA examinations.  Since the appellant 
was afforded a VA examination with opinion in connection with 
his claim, the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  Significantly, no additional pertinent evidence 
has been identified by the appellant as relevant to the issue 
on appeal.  Under these circumstances of this particular 
case, no further action is necessary to assist the appellant 
with these issues. 

Criteria and Analysis

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons. The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level. Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires. 38 C.F.R. § 3.105(e). 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations concerning the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  When an unlisted condition is encountered, it is 
permissible to rate it under a closely related disease or 
injury.  38 C.F.R. § 4.20. 

The current level of functional impairment is of primary 
importance in situations where the veteran is requesting a 
higher rating for an already established service-connected 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  This is different from a situation where the veteran 
timely appeals the rating initially assigned just after 
establishing his right to service connection.  In those types 
of cases, VA also must determine whether he is entitled to a 
"staged" rating to compensate him for times since filing 
his claim when his disability may have been more severe than 
at others.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In this particular appeal, though, it was not until the 
proposed reduction that the veteran's rating came into 
question because, prior to that, he had the maximum possible 
rating of 100 percent.  So his status at the time of the 
reduction is determined by the medical and other evidence of 
record at that time, whereas his purported entitlement to a 
rating higher than 40 percent now is determined by his 
current status.

The current 40 percent rating is under Diagnostic Code 7528.  
According to this code, malignant neoplasms of the 
genitourinary system warrant a 100 percent evaluation.  The 
rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  A rating 
reduction, however, is permitted if improvement is shown by 
reexamination and other evidence.  In addition, the 
procedural requirements regarding reductions under 38 C.F.R. 
§ 3.105(e) and (f) must be satisfied. 

Based on the record, the veteran's most dominant 
genitourinary dysfunction has been incontinence. So the 
rating criteria regarding voiding dysfunction under 38 C.F.R. 
§ 4.115a are the most applicable.  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  He does not show the symptoms 
for entitlement to a higher rating under renal dysfunction. 

In regards to voiding dysfunction, a 60 percent rating is 
assigned where the disability requires the use of an 
appliance or the wearing of absorbent materials, which must 
be changed more than 4 times per day.  A 40 percent rating is 
merited where the disability requires the wearing of 
absorbent materials that must be changed 2 to 4 times per 
day.  With a disability requiring the wearing of absorbent 
materials, which must be changed less than 2 times per day, a 
20 percent rating is assigned. 38 C.F.R. § 4.115a. 

Treatment records indicated that the veteran was diagnosed as 
having prostate cancer on December 10, 1998, as a result of a 
prostate biopsy and a PSA (prostate specific antigen) of 4.  
Then, he underwent a radical retropubic prostatectomy in 
January 1999.  An April 1999 RO decision granted service 
connection for prostate cancer and assigned a 100 percent 
rating retroactively effective from December 10, 1998.

A VA genitourinary examination was conducted in June 1999 to 
assess the postoperative status of the veteran's prostate 
cancer.  Postoperatively, the veteran complained of urinary 
incontinence as well as erectile dysfunction.  The veteran 
denied any lethargy, weakness, anorexia, weight loss, or 
weight gain.  His stream was strong and he reported no 
increased frequency, but he reported occasional dysuria.  
Since his surgery, he reported wearing one to two pads a day 
and leaks urine.  He reported recognizing urine leakage when 
he sneezes or stands from a sitting position.  The veteran 
has no history of urinary tract infections.  Upon examination 
his testes were distended bilaterally.  The left testicle 
appeared to be mildly more atrophic than the right.  There 
were no nodules or masses on the testes.  The veteran's 
rectal exam revealed that he was normal.  There were no 
findings of active cancer.         

Based on the results of the June 1999 examination, the RO 
issued a decision in November 1999 proposing to reduce the 
rating for the veteran's prostate cancer from 100 to 40 
percent.  He was sent a letter in November 1999 informing him 
of the proposed reduction and giving him 60 days to respond 
by identifying and/or submitting evidence showing the 
reduction should not be made.  The letter also advised the 
veteran of his right to a hearing.  The veteran submitted 
some VA medical records and testified at a RO hearing in 
February 2000.  The veteran, however, admitted he did not 
currently have active cancer.  He stated that he had anxiety 
about cancer returning.  He also stated that he had 
incontinence and problems maintaining an erection.  The 
medical records, likewise, reflected no active cancer. 

In February 2000, after considering the veteran's medical 
records and his statements in the hearing, the RO decreased 
the rating for the veteran's prostate cancer from 100 to 40 
percent, effective May 1, 2000.  

A review of the record clearly shows the reduction in the 
veteran's disability evaluation was made in compliance with 
38 C.F.R. § 3.105(e).  He received proper notice of the 
intent to reduce his rating and was given an opportunity to 
contest it before this actually occurred, including by 
submitting medical evidence showing a reduction was not 
warranted and having a hearing on the matter.  The veteran 
submitted additional medical evidence and testified at a 
hearing.  Consequently, the RO followed proper procedure in 
reducing the rating.  

The record also reflects that there has been no recurrence of 
the prostate cancer.  The veteran admitted that he did not 
have active cancer at the hearing.  In March 1999 a VA 
examiner found that the veteran "is having no difficulty" 
following his surgery and that is PSA was less than 0.1.  The 
June 1999 VA examination reflected that there were no nodules 
or masses on the testes.  As there is no evidence of active 
cancer, there is no basis for restoration of the 100 percent 
rating under Diagnostic Code 7528.

Here, the 100 percent rating was in effect from December 10, 
1998, to May 1, 2000, less than 5 years.  Therefore, various 
provisions of 38 C.F.R. § 3.344, pertaining to stabilization 
of disability ratings, do not apply, and reexamination 
disclosing improvement will warrant a rating reduction.  
38 C.F.R. § 3.344(c). 

The veteran has complained of inability to maintain an 
erection since his surgery in January 1999.  The November 
1999 RO decision granted the veteran a special monthly 
compensation for loss of a creative organ for his erectile 
dysfunction, effective January 4, 1998.  

Other than erectile dysfunction the veteran's most dominant 
genitourinary dysfunction has been incontinence.  At the June 
1999 VA examination the veteran stated that he wore one to 
two pads a day.  At a more recent January 2003 examination 
the veteran reported wearing 2 to 3 pads a day.  The veteran 
explained that he tries to minimize the degree of 
incontinence by having to use timed voiding.  The veteran 
stated that he was using oral antihistamines to decrease the 
degree of incontinence.  The veteran was not complaining of 
urgency, no gross hematuria, and good stream when he does 
void.  The veteran also complained of continued erectile 
dysfunction.  The January 2003 examiner found that the 
veteran's erectile dysfunction was of moderate severity and 
his urinary incontinence was of mild severity.  VA progress 
notes up through the end of 2003 reflected that the veteran 
continued to use pads for his urinary incontinence but there 
was no evidence that he used more than 4 pads a day.  

By all accounts, the veteran's prostate cancer is manifested 
by voiding dysfunction requiring the wearing of absorbent 
materials that must be changed 2 to 4 times per day.  This is 
commensurate with a 40 percent rating, which is what the 
veteran has currently.  As there is no evidence of record 
that he must change his absorbent materials more than 4 times 
per day, he does not meet the requirement for a 60 percent 
rating under 38 C.F.R. § 4.115a. 

In summary, the Board concludes that the reduction of the 
veteran's rating from 100 percent to 40 percent for prostate 
cancer was proper and a rating in excess of 40 percent is not 
currently warranted.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision. 
 

ORDER

The appeal is denied.




	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


